Citation Nr: 1513582	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for bilateral hearing loss. 

2.  Service connection for atopic dermatitis (a skin disorder), to include as due to in-service herbicide exposure.

3.  Service connection for a joint disorder of the thumbs, wrists, and toes (a multi-joint disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty service from December 1968 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

With respect to the issue of service connection for atopic dermatitis, the Veteran initially requested to testify before a Veterans Law Judge (VLJ) seated at the RO (Travel Board hearing) in the January 2008 VA Form 9; however, in an August 2008 correspondence, the Veteran withdrew that request for a hearing.  See 
38 C.F.R. § 20.704 (2014).  Similarly, with respect to the issues of service connection for bilateral hearing loss and a multi-joint disorder, the Veteran initially requested to testify before a VLJ seated in Washington, DC (Central Office hearing) in the January 2009 VA Form 9; however, in a March 2015 statement, the Veteran withdrew the request for a hearing.  See Id. 

This case was initially before the Board in July 2011, when it was remanded for further development.  In December 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA examination with respect to the claim or issue of service connection for a skin disability.  This having been accomplished, the Board finds that the AOJ substantially complied with the December 2013 Board remand directives and the case has properly been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  




FINDINGS OF FACT

1. Hearing loss was not "noted" on the service enlistment examination.

2. The Veteran was exposed to loud noise during service.

3. The Veteran has a current bilateral hearing loss disability for VA compensation purposes. 

4. The Veteran has experienced "continuous" symptoms of bilateral sensorineural hearing loss since service separation.

5. The Veteran has a current skin disability of atopic dermatitis.

6. The Veteran has confirmed duty in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents in service.

7. Atopic dermatitis first manifested a year or more after service separation and is not causally or etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicide agents.

8. There was no injury or disease of the thumbs, wrists, or ankles in service.

9. The Veteran does not have a current disability of the thumbs, wrists, or ankles.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for atopic dermatitis, to include as due to in-service exposure to herbicide agents, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A (West 24); 38 C.F.R. §§ 3.159, 3.303, 3.307 (2014).

3. The criteria for service connection for a disorder of the thumbs, wrists, and ankles are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is granting service connection for bilateral hearing loss.  This decision constitutes a full grant of the benefit sought on appeal as to this issue; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to this claim or issue.

With respect to the claims for service connection for atopic dermatitis and a multi-joint disorder, notice was provided to the Veteran in August 2006 and March 2008, prior to the initial adjudication of the claims for service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim for service connection, as well as of VA and the Veteran's respective duties for obtaining evidence.  The August 2006 and March 2008 notice letters also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, as well as lay statements by the Veteran in support of the claims or issues on appeal.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  With respect to the claim for service connection for atopic dermatitis, the Veteran was afforded VA examination in October 2011 and March 2014.  The July 2011 Board decision found that the October 2011 VA examination is inadequate  because the VA examiner did not address the Veteran's statements to the effect that his skin disorder has been intermittently present either since service or within one year of service.  However, considering the October 2011 VA examination together with the March 2014 VA examination, the Board finds that the examination VA examinations are adequate for the purpose of deciding service connection for atopic dermatitis.  The examination reports contain all the findings needed to decide the claim for service connection for a skin disorder, including the Veteran's history and a rationale for the opinions given.  See Stegall; see generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Board is finding herein that the Veteran's assertions of having symptoms of atopic dermatitis since service are not credible and that, according to the Veteran's statements, he started having such symptoms about a year after service.  As such, a comment by the VA examiner reporting on such assertions would be of no probative value because it would be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The Veteran was not afforded a VA examination with respect to the claim for service connection for a multi-joint disorder.  The Board acknowledges the March 2015 statement by the Veteran's authorized representative that, as a mechanic during service, the Veteran had repetitive motion of the hands and wrists and was treated for a thumb injury.  Because the Veteran has not received a VA examination in connection with the issue of service connection for a multi-joint disorder, the Veteran's authorized representative requested that the Veteran be afforded a VA examination.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

In this case, the Veteran's service treatment records are negative for any symptoms, manifestations, or diagnosis pertaining to a multi-joint disorder.  Moreover, the Veteran's military occupational specialty as a mechanic does not constitute a disease or injury to which any current joint disorder can be related.  As explained herein, because the Board has found that the weight of the evidence demonstrates that the Veteran did not sustain a relevant joint injury or disease in service, there is no duty to provide an additional VA medical examination.  Because there is no current multi-joint disability and, even if, arguendo, there were to be found upon further examination a current disability or symptoms of disability, there is no in-service injury or disease to which a competent medical opinion could relate any current disability or a credible factual basis of continuous symptoms that would support an opinion; therefore, there is no reasonable possibility that a further VA examination or opinion could aid in substantiating the current claim for service connection for a multi-joint disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Accordingly, referral of this case for an additional VA examination or to obtain a medical opinion with respect to the claim for service connection for a multi-joint disorder would be a useless act.  The duty to assist by providing an additional VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

Sensorineural hearing loss is recognized by VA as a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307, and 3.309 apply to the claim for service connection for bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Atopic dermatitis is not recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309  apply to the claim for service connection for atopic dermatitis.  Walker, 708 F.3d 1331.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308 -09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran asserts that a current bilateral hearing loss disability is related to acoustic trauma sustained during service.  Specifically, the Veteran contends that bilateral hearing loss was caused by exposure to loud noise on a regular basis while working as a mechanic during service.  See, e.g., March 2015 representative brief.

For purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, given the previous development and adjudications of this matter, the Board first finds that hearing loss was not "noted" on the service enlistment examination.  During the December 1968 service enlistment examination, pure tone thresholds, in decibels (dB), were recorded as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
0
0
-5
-
0
LEFT
5
0
0
-
45

Based on these scores, the service examiner then noted left ear hearing loss.  On its face, the December 1968 audiogram appeared to reflect a single measure of hearing impairment (45 dB at 4,000 Hz) that was outside the normal range in the left ear, that is, in excess of 20 dB.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.385.

Despite this one notation of 45 decibels in the left ear at the 4000 Hertz range at the December 1968 service entrance audiometric examination, the evidence is at least in equipoise as to whether the Veteran's hearing was within normal limits at enlistment.  First, the service separation examination reflects that left ear hearing was within normal limits at 4000 Hz, the only frequency that supports a finding of left ear hearing impairment at enlistment.  Specifically, the same 4000 Hertz range for the left ear at service separation was measured as only 15 decibels.  Such a finding, rather than showing actual improvement, calls into question the accuracy of the December 1968 service entrance audiometric examination test measure of 45, or at least has a tendency to show that the difference in such recordings is within test variations.  

In November 1971, during the service separation examination, pure tone thresholds were recorded as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
0
0
0
-
15
LEFT
0
0
0
-
15

As seen above, the November 1971 service separation examination report indicates no left ear hearing impairment beyond the normal limit at any frequency.  See Hensley.  Given that some variation in the hearing can be expected, the November 1971 pure tone thresholds in the left ear, which are within normal limits at all frequencies, can be read as consistent with the December 1968 pure tone thresholds in the left ear, which are also within normal limits at all frequencies except for 4000 Hz (45 dB).

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the apparent "hearing loss" notation of 45 decibels in the left ear at the 4000 Hertz range at the December 1968 service entrance audiometric examination is not, in fact, sufficient evidence to demonstrate that hearing loss was "noted" on the December 1968 service enlistment examination.  As such, the Board now finds that the Veteran was in sound condition when examined, accepted, and enrolled for service.  No defects, infirmities, or disorders were noted at the time of the examination, acceptance, and enrollment.  See 38 U.S.C.A. § 1111.  

In this context, the Board will consider the claim for service connection for bilateral hearing loss on direct and presumptive bases.  This determination is not unfavorable to the Veteran, and is even potentially more favorable, because the Board will now focus on whether a current hearing loss disability was caused by service.  Additionally, if the nexus between the current hearing loss disability and service is established, compensation would be for the full extent of hearing loss, without deduction.  See 38 C.F.R. § 4.22 (2014).

The Board next finds that the Veteran sustained acoustic trauma during service.  As noted above, the Veteran asserts that a current hearing loss disability is related to noise exposure as a mechanic.  The DD Form 214 reflects a military occupational specialty (MOS) of wheeled vehicle repairman, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  

The Board finds that the Veteran has a bilateral hearing loss "disability" for VA purposes 38 C.F.R. § 3.385.  The November 2007 VA examination report includes an audiogram with following pure tone thresholds:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
25
25
40
55
55
LEFT
25
25
40
90
80

These results establish a current bilateral hearing loss disability (audiometric test scores of 40 dB or greater in both ears) that meets the standards of 38 C.F.R. § 3.385.  In addition, the VA examiner specifically diagnosed bilateral sensorineural hearing loss.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the current bilateral hearing loss disability have been continuous since service separation.  During the November 2007 VA examination, the Veteran reported difficulty understanding speech which had been slowly progressing since 1972.  During the November 2007 VA examination, the Veteran denied post-service recreational and occupational noise exposure.  The Veteran also stated that a Waco VA Medical Center physician informed him that nerve damage in his ears is related to service.  However, the Veteran did not provide enough details for VA to obtain such opinion.  Although a November 1971 service separation audiogram does not show bilateral hearing loss, and post-service treatment records are silent for treatment for, or complaints of, bilateral hearing loss for more than 35 years after service, the Board finds that the Veteran's statements regarding symptoms of hearing loss since 1972 (within one year of service separation) are competent and credible evidence of continuous symptoms of hearing loss since service separation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had continuous symptoms of bilateral sensorineural hearing loss since service separation.  38 C.F.R. §§ 3.303(b), 3.307, and 3.309; Walker, 708 F.3d 1331.

The Board notes that the November 2007 VA examiner stated that service treatment records are negative for hearing loss complaints, but indicated that an opinion on etiology would require speculation with available evidence.  The Board finds that this opinion is inadequate because it did not offer an opinion with respect to the relationship between current bilateral hearing loss and in-service noise exposure.  Barr, 21 Vet. App. at 312.  Moreover, this opinion has no probative value because the Board is granting service connection on a presumptive basis because of continuous symptoms of bilateral sensorineural hearing loss since service.  In any case, the Board does not need to reach the weight assignable to the November 2007 opinion as having a tendency to directly relate the current bilateral hearing loss to service.  This is because the Board is granting service connection on a presumptive basis because of continuous symptoms of bilateral sensorineural hearing loss since service rather than on direct service connection.  

For these reasons, the Board resolves reasonable doubt in favor of the Veteran to find that symptoms of the current bilateral hearing loss disability have been continuous since service separation so as to meet the criteria for presumptive service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331.  Because the Board is granting the Veteran's claim for service connection for a bilateral hearing loss disability on a presumptive theory of entitlement, all other theories of entitlement to service connection are rendered moot.

Service Connection for Atopic Dermatitis

The Veteran contends that service connection for atopic dermatitis is warranted because he has had recurring intermittent rash since service and believes that such skin disorder is related to service, to include as due to in-service herbicide exposure.  See e.g. April 2008 VA Form 21-4138; January 2015 representative post-remand brief. 

The Board finds that the evidence is in relative equipoise as to whether the Veteran has a current skin disability.  The October 2011 VA examiner opined that the physical examination and Veteran's reported history of skin rash are consistent with atopic dermatitis.  The March 2014 VA examiner indicated that physical examination was unremarkable to diagnose any kind of skin condition including atopic dermatitis.  The record is otherwise negative for any treatment, complaints, or diagnosis of a skin disorder during the appeal period.  The Board finds that the October 2011 VA examiner's diagnosis of atopic dermatitis is probative as it was based on accurate history provided by the Veteran, as well as a review of the claims file.  See Reonal, 5 Vet. App. at 461.  The Veteran is competent to testify as to recurring symptoms of a skin disorder (rash).  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).

Next, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides. 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  DD Form 214 notes that the Veteran had foreign service in Vietnam from June 1970 to May 1971.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Atopic dermatitis is not on the presumptive list of diseases associated with herbicide exposure. 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including skin cancer.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012). Based on the law, the Veteran cannot benefit from this presumption with respect to the claim for service connection for atopic dermatitis, regardless of whether he was exposed to herbicides in service.  Id. 

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for a skin disorder with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

As stated above, the Board finds that the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection atopic dermatitis because atopic dermatitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran did not have continuous symptoms of a skin disability since service.  The Veteran has asserted that he has experienced rash since service as a result of herbicide exposure.  See April 2008 VA Form 21-4138.  However, this more recent statement is inconsistent with and outweighed by other lay and medical evidence, including the Veteran's own, more contemporaneous, statements and for treatment purposes.  In an October 2006 statement, the Veteran stated that he started having skin problems about a year after service separation.  In another statement, the Veteran advanced that he has had skin problems since 1973, which is more than one year after service separation.  During the March 2014 VA examination, the Veteran reported recurring skin lesions, which he reported he had noticed since 1972/1973.  Accordingly, the Board finds that the Veteran's assertion with respect to having symptoms of a skin disorder since service is not credible because it is contradicted by other statements made by the Veteran and for treatment purposes.  Moreover, even accepting the Veteran's assertion of onset of symptoms of a skin disorder one year or more after service, this consitutes evidence against finding that the Veteran has had symptoms of atopic dermatitis since service, and only tends to show a post-service onset of symptoms.

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the atopic dermatitis was not incurred in service.  Service treatment records do not show complaints, treatment, or diagnosis of atopic dermatitis.  The November 1971 service separation examination shows that the Veteran's skin was found to be clinically normal.  A May 1971 service treatment record shows a notation of pseudofolliculitis barbae, which is defined as inflammation of the follicles of the bearded region of one's face, usually seen in men of African descent who have very curly hair and shave their necks.  See Dorland's Illustrated Medical Dictionary 726 and 1542 (32nd ed. 2012).  However, atopic dermatitis is defined as a chronic type of dermatitis thought to be hereditary and manifests in severe pruritus that leads to scratching, rubbing, and typical signs of eczema.  Id. at 494.  Atopic dermatitis is not limited to a specific part of the body and the Veteran has indicated that he experiences rash that could be in any part of his body.  See March 2014 VA examination report.  Therefore, pseudofolliculitis barbae is not the same disorder as atopic dermatitis because pseudofolliculitis barbae is only limited to the bearded region of the face.  A July 1971 service treatment record shows treatment for warts; however warts are not the same disorder as atopic dermatitis because they are usually a result of a viral infection of the area of wart growth.  Dorland's Illustrated Medical Dictionary 726 and 2075 (32nd ed. 2012).  Therefore, the weight of the lay and medical evidence of record demonstrates that atopic dermatitis was not incurred in service. 

The Board further finds that the weight of the lay and medical evidence demonstrates that the Veteran's atopic dermatitis, which began after service, is not otherwise related to active service, to include as due to herbicide exposure in service.  The Veteran underwent a VA examination in October 2011 where he reported skin rash that waxes and wanes.  The October 2011 VA examiner stated that examination of the Veteran's skin was unremarkable, but based on history given by the Veteran and review of the claims file, the VA examiner diagnosed atopic dermatitis.  The October 2011 VA examiner opined that atopic dermatitis is less likely than not of service origin or due to presumed Agent Orange exposure in service.  In reaching this conclusion, the VA examiner explained that examination of the Veteran did not reveal any skin disease known to be linked to Agent Orange exposure.  In addition, service treatment records, including the service separation examination, show no mention of skin problems.  

The Veteran underwent another VA examination in March 2014, where the Veteran reported he had intermittent and recurrent skin lesions that could be on any part of the body and usually stayed for a few days to a few weeks.  The Veteran reported that he started noticing these skin lesions since 1972/1973.  Upon examination in March 2014, the VA examiner found that the Veteran's skin was unremarkable with no evidence of a skin disorder.  The March 2014 VA examiner referred to the October 2011 diagnosis of atopic dermatitis and opined that atopic dermatitis is less likely than not incurred in or caused by active service, to include the presumed herbicide exposure.  In reaching this conclusion, the March 2014 VA examiner explained that skin diseases related to Agent Orange were porphyria cutanea tarda and chloracne and that there is no evidence that the Veteran had any of these two disorders.  The March 2014 VA examiner further explained that there were no studies to similarly show that atopic dermatitis was related to exposure to Agent Orange or any other herbicide. 

While the Veteran is competent to report skin symptoms such as rash, the Board finds that, in this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current atopic dermatitis, given the post-service onset of symptoms.  The only link between the Veteran's atopic dermatitis and in-service herbicide exposure is the Veteran's general contention during the appeal period.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's current atopic dermatitis, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question that requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating a skin disorder to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause skin disorder(s), knowledge of other causes and risk factors of skin disorder(s), and knowledge of factors that differentiate skin disorders caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service herbicide exposure and atopic dermatitis.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that atopic dermatitis was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein, including as due to in-service herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Joint Disorder of the Thumbs, Wrists, and Toes

The Veteran contends that service connection for a joint disorder of the thumbs, wrists, and toes is warranted because his multi-joint problems were incurred during active duty.  The representative asserts that, as a mechanic during service, the Veteran had repetitive motion of the hands and wrists and was treated for a thumb injury.  See March 2015 representative brief in lieu of VA Form 646.  The Veteran initially requested service connection for multiple joint problems.  See January 2008 VA Form 9.  The Veteran later specified that the joints involved were the thumbs, wrists, and toes.  See March 2008 VA Form 119 (Report of Contact).

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the thumbs, wrists, or toes during active service, and did not experience the onset of symptoms of a disorder involving these joints during active service.  Review of service treatment records shows no complaints, treatment, or diagnosis pertaining to the thumbs, wrists, or toes except for treatment for a left thumb injury in January 1970.  Since the Veteran sought treatment for a left thumb injury in service, it would be expected that he would have sought treatment for similarly claimed injuries of the hands, wrists, toes and right thumb.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Moreover, no significant abnormalities were noted upon examination of the left thumb in January 1970.  The November 1971 service separation examination shows a normal medical evaluation of the upper and lower extremities.  Because the service separation examination is affirmative evidence of a medical examination with negative findings, the Board is not relying on an absence of treatment in service to conclude that the Veteran did not sustain an injury or disease of the thumbs, wrists, or toes during active service, and did not experience the onset of symptoms of a disorder involving these joints during active service.  Finally, the fact that the Veteran was a mechanic in service and had repetitive movement of the wrists does not constitute a disease or injury to which a joint disorder, if any, can be related, and at most is an "event" to which competent evidence is required to relate any current disability.
  
The Board has considered more recent lay statements by the Veteran, which were made for VA disability compensation purposes, that he had multi-joint problems in service and since service.  However, in a January 2008 statement, the Veteran stated that he has had multiple joint problems since 1973, which is more than one year after service separation in November 1971.  See January 2008 VA Form 9.  Accordingly, the Board finds that the Veteran's January 2008 statement, as well as service treatment records, the normal medical evaluation of the upper and lower extremities upon service separation, and the absence of treatment since service (as an additional factor) are more probative than the current statements being made for purposes of this appeal.  Therefore, the Board finds that weight of the lay and medical evidence of record shows that the Veteran did not have symptoms of a multi-joint disorder that began in service and since service. 

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a diagnosed disability of the thumbs, wrists, or toes.  Treatment records during the appeal period show no complaints, treatment, or diagnosis of a disorder of the thumbs, wrists, or toes.  While the Veteran asserts generally that he has a disorder of the thumbs, wrists, and toes, he has not reported specific symptoms of disability of these joints.  Moreover, referral of this case for a VA examination or to obtain a medical opinion with respect to the claim for service connection for a multi-joint disorder would be a useless act because there is no in-service injury, disease, or event to which a joint disorder can be related.  

Based on the foregoing, the weight of the competent evidence of record, including the Veteran's lay statements, demonstrates that the Veteran did not sustain an injury or disease of the thumbs, wrists, or ankles during service, that symptoms of a disorder of these joints did not have an onset during service or since service, and the Veteran does not have a current disability of the thumbs, wrists, or ankles.  Without a current disability, service connection cannot be established.  See Brammer, 
3 Vet. App. 223.  Based on the foregoing, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.
  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for atopic dermatitis is denied.

Service connection for a disorder of the thumbs, wrists, and toes is denied. 


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


